                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       18-MC-00072-ODW (JEMx)                                      Date   July 17, 2019
 Title          U.S. Equal Employment Opportunity Commission v. Broadway Financial Corporation



 Present: The               JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
 Honorable
                     S. Lorenzo
                    Deputy Clerk                                    Court Reporter / Recorder




 Proceedings:             (IN CHAMBERS) ORDER RE NOTICE OF VOLUNTARY
                          DISMISSAL (Docket No. 18)

       The Court is in receipt of Petitioner’s Notice of Voluntary Dismissal Pursuant to FRCP
41(a)(1)(A).

         The Court orders this case dismissed.


cc: All Parties


                                                                                            :
                                                          Initials of Preparer            slo




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                  Page 1 of 1
